UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT F 1934 Date of Report:October 10, 2008 Commission File Number: 333-146802 MANTRA VENTURE GROUP LTD. (Exact Name of Registrant as Specified in Charter) NEVADA (state or other jurisdiction of incorporation or organization) 1205 – 207 West Hastings Street Vancouver, British Columbia, V6B 1H7 (Address of principal executive offices) (604) 609 Issuer’s telephone number Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 1.01 Entry into a Material Definitive Agreement Item 3.02 Unregistered Sales of Equity Securities Between October 10 and October 16, 2008 Mantra Venture Group Ltd. (the “Company”) issued convertible debentures in the aggregate of $250,000 to three investors.The investors have invested an aggregate of $250,000 through the purchase of convertible debentures (the “Debentures”) and warrants for the purchase of 250,000 shares of the Company’s common stock at an exercise price of $0.50 per share for 2 years (the “Warrants”).The Debentures and Warrants are exempt from registration pursuant to Regulation S to the Securities Act. The other material terms of the Debentures are: · Interest on the Debentures accrues monthly at a rate of 10% per annum · The principal of the Debentures, and any accrued interest, is convertible at the option of the holders at a price of $0.40 per share at any time beginning 30 days after execution of the agreements for the purchase of the Debentures until the full amount owed under each of the Debentures is repaid. · The balance of the money owing under the Debentures is due 1 year after the execution of the agreements for the purchase of the Debentures. · The Debentures provide rights of registration with the SEC on a Form S-1 within 30 days of the closing of the financing. On October 15, 2008 the Company also entered into a revolving line of credit agreement with Larry Kristof, our Director, President and Chief Executive
